El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Iniciado cierto pleito en la Corte de Distrito de San Jnan por Francisca Sosa Fernández contra José Sosa Oliva sobre reclamación y entrega de bienes hereditarios, se anotó la demanda en el registro de la propiedad. El demandado solicitó de la corte que ordenara la cancelación de la anota-ción y la corte accedió.
. Notificado el registrador, canceló la anotación pero ha-ciendo constar que la orden de la corte no era firme.
No conforme Sosa Oliva interpuso el presente recurso gubernativo. Después de exponer en su alegato los antece-dentes del caso, se limita a decir: “El peticionario entiende que la orden dictada por la corte es firme y que el Regis-trador de la Propiedad cometió un error al cancelar la ano-tación de aviso de la demanda con el defecto subsanable de no ser firme la orden; puesto que en este caso, la can-celación para los efectos de un tercero no es un defecto y resulta ilusoria la orden de la corte. ” Ningún razona-miento más ni cita de autoridades en apoyo del criterio sus-tentado. Después de vencido el término, archivó el recu-rrente un alegato que sólo contiene una discusión más am-plia de lo consignado en el escrito, pero sin aportar ningún argumento nuevo.
Bajo tales circunstancias y habiéndose limitado el regis-trador a consignar la existencia de un hecho cierto que re-sultaba de los documentos mismos que se le presentaron, no debe intervenir el tribunal. Y que el registrador tuvo razón al concluir que la cuestión se encontraba aún sub-índice, lo demuestra el hecho de hallarse pendiente el caso dé certiorari No. 549, Sosa v. Corte Distrito de San Juan, en el cual esta Corte Suprema tiene sometido a su estudio y revisión el procedimiento seguido y la resolución adop-tada por la corte de distrito al decretar la cancelación de que se trata.

Debe confirmarse la nota recurrida.